PER CURIAM.
Appellant appeals an order of the trial court denying its demand to arbitrate under its uninsured motorist policy with the appellees.
The trial court found that appellant had waived its right to arbitration by its failure to take some action relative to appellees’ claim within a reasonable time and also through its failure to demand arbitration prior to the filing of its answer.
The facts show that on July 21, 1970 appellees notified appellant of their claim; that on September 15, 1970 appellees, after hearing nothing from appellant in response to the July 21st letter again wrote appellant, at which time there was a demand made for arbitration by the appellees; that further after hearing nothing from the appellant, on October 28th appellees again wrote appellant demanding arbitration and having heard nothing from appellant filed the *389present complaint on November 18, 1970. The first demand for arbitration made by appellant was contained in their answer to the said complaint filed on December 14, 1970.
Under said facts we agree with the trial court that appellant has waived its right under the policy to arbitration and, therefore, affirmed.
Affirmed.
PIERCE, C. J., and HOBSON and MANN, JJ., concur.